UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 Commodity L/S Unleveraged Series 20-8806944 Commodity L/N Unleveraged Series 27-1198002 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 405 South State Street, Newtown, PA (Address of principal executive offices) (Zip Code) (267) 759-3500 (Registrant's telephone number including area code) 405 South State Street, Newtown, PA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,”“large accelerated filer,” and “smaller reporting company” “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated FilerxSmaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes¨Nox MLM Index™ Fund Index to FORM 10-Q June 30, 2010 PART I – FINANCIAL INFORMATION Item 1 Financial Statements: Page Number Condensed Statements of Financial Condition as of June 30, 2010 (unaudited) and December 31, 2009 4 Condensed Schedules of Investments as of June 30, 2010 (unaudited) and December 31, 2009 5 Unaudited Condensed Statements of Operations for the three months ended June 30, 2010 and 2009 and for the six months ended June 30, 2010 and 2009 6 Unaudited Condensed Statements of Changes in Investors’ Interest for the six months ended June 30, 2010 and 2009 7-10 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 11 Notes to Unaudited Condensed Financial Statements 12-22 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures of Market Risk 26 Item 4 Controls and Procedures 28 PART II – OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 5 Other Information 29 Item 6 Exhibits and Reports on Form 8-K 30 3 Index Item 1. Financial Statements. MLM Index™ Fund Condensed Statements of Financial Condition As of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) June 30, December 31, Assets Cash and cash equivalents $ $ Due from broker Interest receivable 46 Other assets - Total assets $ $ Liabilities and investors’ interest Net unrealized loss on open futures contracts, at fair value $ $ Redemptions payable Brokerage commissions payable Management fee payable Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 4 Index MLM Index™ Fund Condensed Schedules of Investments As of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) June 30, 2010 (Unaudited) Security Description Number of contracts Unrealized appreciation/ (depreciation) Percentage of investors' Interest Futures Long futures contracts Financial $ % Commodity ) ) % Short futures contracts Financial ) ) Commodity ) Net unrealized loss on open futures contracts, at fair value $ ) )% December, 31, 2009 (Audited) Security Description Number of contracts Unrealized appreciation (depreciation) Percentage of investors' Interest Futures Long futures contracts Financial $ ) )% Commodity ) )% Short futures contracts Financial 84 Commodity 81 ) ) Net unrealized loss on open futures contracts, at fair value $ ) )% See Notes to Unaudited Condensed Financial Statements. 5 Index MLM Index™ Fund Unaudited Condensed Statements of Operations For the three months ended June 30, For the three months ended June 30, For the six months ended June 30, For the six months ended June 30, Investment income Interest $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) ) ) Net change in unrealized gain (loss) on investments ) ) Net realized and unrealized loss on investments ) Net loss $ ) $ ) $ ) $ ) See Notes to Unaudited Condensed Financial Statements. 6 Index MLM Index™ Fund Unaudited Condensed Statement of Changes in Investors’ Interest For the six months ended June 30, 2010 Leveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - - Redemptions ) ) - ) ) Transfers ) ) - ) ) Net loss ) ) (8 ) ) ) Investors’ interest at June 30, 2010 $ Shares at December 31, 2009 14 Subscriptions - - Redemptions ) ) - ) Transfers ) ) - ) Shares at June 30, 2010 14 Net asset value per share: June 30, 2010 $ See Notes to Unaudited Condensed Financial Statements. 7 Index MLM Index™ Fund Unaudited Condensed Statement of Changes in Investors’ Interest For the six months ended June 30, 2010 Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - Net loss ) ) (7 ) ) ) Investors’ interest at June 30, 2010 $ Shares at December 31, 2009 11 Subscriptions - - Redemptions ) ) - ) Transfers 44 65 - Shares at June 30, 2010 11 Net asset value per share: June 30, 2010 $ See Notes to Unaudited Condensed Financial Statements. 8 Index MLM Index™ Fund Unaudited Condensed Statement of Changes in Investors’ Interest For the six months ended June 30, 2010 Commodity L/S Unleveraged Commodity L/N Unleveraged Class D Shares Class D Shares Total Investors’ Interest Investors’ interest at December 31, 2009 $ $ $ Subscriptions Redemptions - - ) Transfers - - - Net loss ) ) ) Investors’ interest at June 30, 2010 $ $ $ Shares at December 31, 2009 Subscriptions Redemptions - - Transfers - - Shares at June 30, 2010 Net asset value per share: June 30, 2010 $ $ See Notes to Unaudited Condensed Financial Statements. 9 Index MLM Index™ Fund Unaudited Condensed Statement of Changes in Investors’ Interest For the six months ended June 30, 2009 Leveraged Series Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Total Investors’ Interest Investors’ interest at December 31, 2008 $ Subscriptions ─ ─ ─ Redemptions ) ) ─ ) ─ ) ) ) Transfers ─ ) ─ ─ ─ ) ) ─ Net loss ) Investors’ interest at June 30, 2009 $ Shares at December 31, 2008 14 11 Subscriptions ─ ─ ─ Redemptions ) ) ─ ) ) ) ─ ) Transfers ─ ) ─ ─ 29 ─ ) Shares at June 30, 2009 14 11 Net asset value per share: June 30, 2009 $ See Notes to Unaudited Condensed Financial Statements. 10 Index MLM Index™ Fund Unaudited Condensed Statements of Cash Flows For the six months ended For the six months ended June 30, June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating and investing activities: Net change in operating assets and liabilities: Due from broker Net unrealized (gain) loss on open futures contracts ) Interest receivable Other assets ) 28 Brokerage commissions payable ) ) Management fee payable ) ) Accrued expenses ) ) Net cash and cash equivalents provided by (used in) operating and investing activities ) Cash flows from financing activities Subscriptions received, net of selling commissions Net redemptions, including payments of redemptions payable ) ) Net cash and cash equivalents used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash financing activities: Redemptions payable $ $ See Notes to Unaudited Condensed Financial Statements. 11 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements June 30, 2010 1. Organization MLM Index™ Fund (the “Trust”) was formed under the Business Trust Statute of the State of Delaware as a business trust in December 1997 and commenced operations on January 4, 1999. The Trust was organized for the primary purpose of seeking capital appreciation through the speculative trading of a diversified portfolio of futures contracts using the MLM Index™ Trading Program, which is based upon the MLM Index™ (the “Index”). The Index is a benchmark of the hypothetical returns available to a futures investor. The Index is comprised of a diverse portfolio of futures markets, including both financial and tangible markets. Mount Lucas Management Corporation (the “Manager”) is the investment manager of the Trust and is responsible for the allocation of the Trust’s interest among a mix of trading strategies. The Manager is a registered investment advisor under the Investment Advisers Act of 1940, is registered as a commodity pool operator and a commodity-trading advisor with the Commodity Futures Trading Commission and is a member of the National Futures Association. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The following is a summary of the significant accounting and reporting policies used in preparing the financial statements.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with US GAAP have been omitted.In the opinion of the Manager, the financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to state fairly the financial positions of the Trust as of June 30, 2010 and the results of its operations for the three months ended June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009.The operating results for these interim periods many not be indicative of the results expected for a full year.These financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Trust’s Annual Report on Form 10-K for the year ended December 31, 2009. Use of Estimates The preparation of the accompanying financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consist of highly liquid financial instruments with maturities of three months or less, when purchased. Certain of the Trust's cash at the broker is restricted to meet margin requirements (See Note 5). Due from Brokers The Trust’s trading activities utilize one broker located in the United States. Due from broker represents cash balances held, unrealized profit or loss on futures contracts, and amounts receivable or payable for transactions not settled at June 30, 2010 and December 31, 2009. 12 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 2. Summary of Significant Accounting Policies (continued) Fair Value Measurements The Trust has categorized its financial instruments, based on the priority of the inputs to the valuation technique, into a three-level fair value hierarchy. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Financial assets and liabilities recorded on the statement of assets and liabilities are categorized based on the inputs to the valuation techniques as follows: Level 1: Financial assets and liabilities whose values are based on unadjusted quoted prices for identical assets or liabilities in an active market (examples include active exchange-traded equity securities, listed derivatives, most U.S. government and agency securities, and certain other sovereign government obligations). Level 2: Financial assets and liabilities whose values are based on the following: a) Quoted prices for similar assets or liabilities in active markets (for example, restricted stock); b) Quoted prices for identical or similar assets or liabilities in non-active markets (examples include corporate and municipal bonds, which trade infrequently); c) Pricing models whose inputs are observable for substantially the full term of the asset or liability (examples include most over-the-counter derivatives, including interest rate and currency swaps); and d) Pricing models whose inputs are derived principally from or corroborated by observable market data through correlation or other means for substantially the full term of the asset or liability (for example, certain mortgage loans). Level 3: Financial assets and liabilities whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These inputs reflect management's own assumptions about the assumptions a market participant would use in pricing the asset or liability (examples include private equity investments, certain commercial mortgage whole loans and long-dated or complex derivatives, including certain foreign exchange options and long-dated options on gas and power). The Trust’s trading positions are valued at market value and cash equivalents are carried at their net asset value per share including accrued interest, as applicable. All positions including the net unrealized appreciation ordepreciation are included under the caption “net unrealized gain (loss) on open futures contracts” on the statements of financial condition. Market value is principally based on listed market prices or broker or dealer price quotations. The resulting change in unrealized profit or loss is reflected in net gain (loss) on change in unrealized appreciation (depreciation) on investments on the statements of operations. The market price for futures (exchange-traded) contracts is based upon the settlement price posted bythe various futures exchanges on which the contract is traded.The Trust considers prices for exchange- traded commodity futures and options contracts to be based on quoted prices in active markets for identical assets (Level 1). 13 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 2. Summary of Significant Accounting Policies (continued) Investment Transactions and Investment Income All securities transactions are recorded on a trade-date basis. Realized gain and loss are recorded using specific identification method. Interest income is recorded using the accrual basis of accounting. Income Taxes All of the Series of the Trust are classified for Federal income tax purposes as separate partnerships. Investors in each Series will reflect their proportionate share of realized profit or loss on their separate tax returns. Accordingly, no provisions for income taxes are required for the Trust. The Trust has elected an accounting policy to classify interest and penalties related to unrecognized tax benefits as interest or other expense. Redemptions Payable For purposes of both financial reporting and calculation of redemption value, Net Asset Value per unit is calculated by dividing Net Asset Value by the number of outstanding investors’ interests. 3. Cash and Cash Equivalents The Trust’s cash and cash equivalents consisted of: June 30, December 31, Overnight money markets $ $ Money market securities Cash in checking account Total $ $ 14 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 4. Investors’ Interest The Trust is comprised of six series: the Unleveraged Series, which attempts to replicate the Index without leverage, the Leveraged Series, which attempts to replicate the Index at three times leverage, the MLM Commodity L/S Unleveraged Series which attempts to replicate the MLM Commodity Long/Short Index without leverage, the MLM Commodity L/S Leveraged Series which attempts to replicate the MLM Commodity Long/Short Index withthree times leverage, the MLM Commodity L/N Unleveraged Series which attempts to replicate the MLM Commodity Long/Neutral Index without leverage and the MLM Commodity L/N Leveraged Series which attempts to replicate the MLM Commodity Long/Neutral Index with three times leverage (collectively, the “Series”).The MLM Commodity L/S Index is a subset of the MLM Index and contains only the commodity futures contracts of the entire MLM Index.The MLM Commodity L/N Index contains the same commodity futures contracts, but does not have short positions when the MLM Index algorithm indicates a short position in a particular contract.Prior to December 2004, each Series had five classes of shares: Class A, Class A-1, Class B, Class B-1 and Class C. On December 1, 2004, Class D shares were offered in each Series. On December 31, 2004, the Manager elected to close Class A-1 and Class B-1. Class A, Class B, Class C and Class D shares are sold by authorized selling agents appointed by the Manager to accredited investors at a price equal to each Class’s net asset value. Shares may be redeemed at net asset value as of the last day of any month upon at least ten business days’ written notice to the Manager. As of June 30, 2010 the MLM Commodity L/S LeveragedSeries and the MLM Commodity L/N Leveraged Series have not commenced trading and have no assets.In addition, as of June 30, 2010, the MLM Commodity L/S Unleveraged Series and the MLM Commodity L/N Unleveraged Series have never had any investors in classes A, B or C. The Manager allocates profits and losses among the investors of a Series based on the balance in each investor’s capital account. The Class A and Class C shares of the Unleveraged and Leveraged Series are subject to a sales commission of 0% to 4% of the subscription amount, payable to the selling agent from the investor’s investment for each series. The amount of the sales commission will be determined by the selling agent. 5. Margin Requirements The Trust had margin requirements of $4,700,608and $5,914,588 at June 30, 2010 and December 31, 2009, respectively, which were satisfied by cash held at the broker. 15 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 6. Management Fee and Other Fees and Expenses The Trust pays the Manager a management fee and the introducing broker a brokerage fee as a percentage of net assets, as of the first day of each month at the annualized rates as follows: Leveraged Series Brokerage Fee Management Fee Organizational Fee Operating Expense Selling Expense Total Fees and Commissions Class A % % N/A * % % % Class B % % N/A * % N/A % Class C % % N/A % % % Class D % % N/A % N/A % *effective January 1, 2010 Unleveraged Series Brokerage Fee Management Fee Organizational Fee Operating Expense Selling Expense Total Fees and Commissions Class A % % N/A * % % % Class B % % N/A * % N/A % Class C % % N/A % % % Class D % % N/A % N/A % *effective January 1, 2010 The Trust pays 0.35% of average net assets for the Trust’s legal, accounting, auditing and other operating expenses and fees.The Trust also pays the cash manager and banking fees directly. 7. Derivative Financial Instruments Derivatives are subject to various risks similar to non-derivative financial instruments including market, credit, liquidity and operational risk. The risks of derivatives should not be viewed in isolation but rather should be considered on an aggregate basis along with the Trust’s other trading-related activities. The Trust purchases and sells futures in financial instruments and commodities.The Trust records its derivative activities on a mark-to-market basis with realized and unrealized gains (losses) recognized currently in the statements of operations and in due from brokers on the statements of financial condition. The following table reflects the fair value of the Trust’s derivative financial instruments. Fair Value at June 30, 2010 December 31, 2009 Assets Liabilities Assets Liabilities Financial futures $ $ ) $ $ ) Commodity futures ) ) Total $ $ ) $ $ ) 16 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 7. Derivative Financial Instruments (continued) June 30, 2010 – 6 months Realized P&L* Change in Unrealized* Total Financial futures $ ) $ $ Commodity futures ) ) ) Total $ ) $ $ ) June 30, 2010 – 3 months Realized P&L* Change in Unrealized* Total Financial futures $ $ ) $ Commodity futures ) ) ) Total $ ) $ ) $ ) June 30, 2009 – 6 months Realized P&L* Change in Unrealized* Total Financial futures $ ) $ ) $ ) Commodity futures ) ) ) Total $ ) $ ) $ ) June 30, 2009 – 3 months Realized P&L* Change in Unrealized* Total Financial futures $ ) $ $ ) Commodity futures ) ) Total $ ) $ $ ) *The net realized gain (loss) on investments and net change in unrealized gain or loss on investments includes non-derivative investments which are not included in the tables above. 17 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 8. Financial Highlights The following represents the per share operating performance and ratios to the average investors’ interest and other supplemental information for the six months ended June 30, 2010: Leveraged Series Unleveraged Series Commodity L/S Unleveraged Series Commodity L/N Unleveraged Series ClassA Shares ClassB Shares ClassC Shares ClassD Shares ClassA Shares ClassB Shares ClassC Shares ClassD Shares Class D Shares Class D Shares Per share operating performance: Net asset value per share atDecember 31, 2009 $ Loss from investment operations: Net investment expense ) Net realized and unrealized gain (loss) on investment transactions ) Total from investment operations ) Net asset value per share at June 30, 2010 $ Total Return: )% )% )% )% )% )% % )% )% )% Ratio to Average Investors’ Interest: Net investment expense )% )% )% )% )% )% )% )% )% )% Expenses )% )% )% )% )% )% )% )% )% )% Total return is calculated as the change in the net asset value per share for the six months ended June 30, 2010.The per share operating performance and ratios are computed based upon the weighted average shares outstanding and the weighted average of investors’ interest, respectively for each class, for the six months ended June 30, 2010. 18 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 8. Financial Highlights (continued) The following represents the per share operating performance and ratios to the average investors’ interest and other supplemental information for the six months ended June 30, 2009: Leveraged Series Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Class A Shares Class B Shares Class C Shares Class D Shares Per share operating performance: Net asset value per share atDecember 31, 2008 $ Loss from investment operations: Net investment expense ) Net realized and unrealized loss on investment transactions ) Total from investment operations ) Net asset value per share atJune 30, 2009 $ Total Return: )% )% )% )% )% )% )% )% Ratio to Average Investors’ Interest: Net investment expense )% )% )% )% )% )% )% )% Expenses )% )% )% )% )% )% )% )% Total return is calculated as the change in the net asset value per share for the six months ended June 30, 2009.The per share operating performance and ratios are computed based upon the weighted average shares outstanding and the weighted average of investors’ interest, respectively for each class, for the six months ended June 30, 2009. 19 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 9. Statements of Financial Condition and Operations by Series June 30, 2010 Assets Commodity L/N Unleveraged Series Commodity L/S Unleveraged Series Leveraged Series Unleveraged Series Trust Total Cash and cash equivalents $ Due from broker Interest receivable 29 14 - 3 46 Other assets - - - Total assets Liabilities and investors’ interest Redemptions payable - - Net unrealized loss on open futures contracts, at fair value Brokerage commissions payable Management fee payable Accrued expenses 81 Total liabilities Investors’ interest Total liabilities and investors’ interest $ December 31, 2009 Assets Commodity L/N Unleveraged Series Commodity L/S Unleveraged Series Leveraged Series Unleveraged Series Trust Total Cash and cash equivalents $ Due from broker Net unrealized gain on open futures contracts, at fair value - - Interest receivable - - Total assets Liabilities and investors’ interest Redemptions payable - - Net unrealized loss on open futures contracts, at fair value - - Brokerage commissions payable - Management fee payable Accrued expenses - Total liabilities Investors’ interest Total liabilities and investors’ interest $ 20 Index MLM Index ™ Fund Notes to Unaudited Condensed Financial Statements (continued) June 30, 2010 9. Statements of Financial Condition and Operations by Series (continued) Six month period ended June 30, 2010 Commodity L/N Unleveraged Series Commodity L/S Unleveraged Series Leveraged Series Unleveraged Series Trust Total Investment income Interest $
